Exhibit 10.6

VOTING SUPPORT AGREEMENT AND IRREVOCABLE PROXY

I

PARTIES

THIS VOTING SUPPORT AGREEMENT AND IRREVOCABLE PROXY (the “Agreement”) is entered
into effective as of the 13th day of August, 2013 (the “Effective Date”), by and
between DONNA SINGER, an individual residing in the State of California
(“Singer”); and, PURE BIOSCIENCE, INC., a Delaware corporation (“PURE”). Singer
and PURE are sometimes referred to collectively herein as the “Parties”, and
each individually as a “Party”.

II

RECITALS

A. Concurrent with the execution and delivery of this Agreement, the Parties
have entered into that certain Purchase, Severance, and Release Agreement dated
as of the date hereof (the “Release Agreement”).

B. This Agreement is the irrevocable proxy referred to in Section 3.3.4. of the
Release Agreement and attached to the Release Agreement as Exhibit A.

C. All defined terms not otherwise defined in this Agreement shall have the same
meaning ascribed to them as in the Release Agreement.

D. Under the terms of the Release Agreement Singer will receive the Purchase
Shares.

E. As an inducement and an essential condition to the Parties entering into the
Release Agreement the Parties have agreed to enter into this Agreement and have
the Purchase Shares be subject to this Agreement.

F. NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

III

VOTING AND PROXY PROVISIONS

3.1 Voting Support. Singer covenants and agrees that, prior to the Expiration
Date, upon request by PURE Singer shall support all actions recommended by the
management of PURE and which require a vote of the stockholders of PURE. Singer
further agrees not to enter into any agreement or commitment or arrangement with
any person the effect of which would be inconsistent with or otherwise violate
the provisions and agreements set forth in this Section 3.1.

3.2 Grant of Irrevocable Proxy. Singer hereby appoints the then acting CEO of
PURE and any designee of such CEO, and each of them individually, as Singer’s
agent, proxy, and attorney-in-fact, with full power of substitution, for and in
the name, place and stead of Singer, to vote all Purchase Shares at any meeting
of PURE stockholders however called and any adjournment thereof, or to execute
one or more written consents in respect of such Purchase Shares. This proxy
shall (i) be valid and irrevocable until the Expiration Date; and,
(ii) automatically terminate upon the Expiration Date. Singer represents and
warrants that foregoing proxy is: (A) given in connection with the execution of
the Release Agreement; (B) given to secure the performance of Singer’s duties
under the Release Agreement; (C) coupled with an interest and may not be revoked
except as otherwise provided in this Agreement; and, (D) intended to be
irrevocable prior to the Expiration Date. To the extent permitted by under
Delaware law, all authority herein conferred shall survive the death or
incapacity of Singer and shall be binding upon the heirs, estate,
administrators, personal representatives, successors, and assigns of Singer.

 

1



--------------------------------------------------------------------------------

3.3 Additional Shares. In the event that Singer acquires record or beneficial
ownership of, or the power to vote or direct the voting of, any additional
voting interest with respect to PURE, such voting interests shall, without
further action of the Parties, be subject to the provisions of this Agreement
and the number of Purchase Shares shall be deemed to have been adjusted
accordingly.

3.4 No Inconsistent Agreements. Singer has not entered into any agreement or
commitment with any person that is inconsistent with this Agreement.

3.5 Information for Public Filings. Singer hereby authorizes PURE to publish and
disclose in any public filing required to be made by PURE his identity and
ownership of the Purchase Shares and the nature of his commitments,
arrangements, and understandings under this Agreement.

3.6 Notices of Certain Events. Singer shall promptly notify PURE of any
development occurring after the Effective Date which causes, or that would
reasonably be expected to cause, Singer to invoke this Agreement so as to not
take any action requested of him.

3.7 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in PURE any direct or indirect ownership or incidence of ownership of or
with respect to any Purchase Shares. Except as otherwise provided for herein,
all rights, ownership, and economic benefits of and relating to the Purchase
Shares shall remain vested in and belong to Singer.

IV

TERMINATION

This Agreement shall terminate immediately upon Singer no longer directly or
indirectly owning any of the Purchase Shares (the “Expiration Date”). However,
Article V shall survive the termination of this Agreement. No Party shall be
relieved of any liability or damages incurred or suffered by the other Party to
the extent such liabilities or damages were the result of fraud or the material
or intentional breach by a Party of any of its representations, warranties,
covenants, or other agreements set forth herein.

V

ADDITIONAL PROVISIONS

5.1 Specific Performance. The Parties agree that irreparable damage would occur
and that the Parties would not have an adequate remedy at law in the event that
any of the provisions of this Agreement, including the irrevocable proxy, were
not performed in accordance with their specific terms or were otherwise
breached. Accordingly, the Parties further agree that each Party shall be
entitled to an injunction or restraining order to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, without
proof of actual damages (and each Party hereby waives any requirement for the
securing or posting of any bond or other security in connection therewith), this
being in addition to any other right or remedy to which such Party may be
entitled under this Agreement, at law or in equity. Singer shall pay all costs
and expenses of collection or enforcement of this Agreement by or on behalf of
PURE, including reasonable attorneys’ fees to the extent PURE is successful in
such collection or enforcement.

5.2 No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or other like
relationship between the Parties.

5.3 Consultation with Counsel. Each Party acknowledges and represents that, in
executing this Agreement, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that such Party has read and understood all
of the terms and provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

5.4 Incorporation By Reference. The Parties hereby agree that the following
provisions of the Release Agreement are hereby incorporated by reference as if
actually set forth in full herein: Section 6.5; and, Article VIII.

VI

EXECUTION

IN WITNESS WHEREOF, this VOTING SUPPORT AGREEMENT AND IRREVOCABLE PROXY has been
duly executed by the Parties in San Diego County, California, and shall be
effective as of and on the Effective Date set forth in Article I of this
Agreement. Each of the undersigned Parties hereby represents and warrants that
it (i) has the requisite power and authority to enter into and carry out the
terms and conditions of this Agreement, as well as all transactions contemplated
hereunder; and, (ii) it is duly authorized and empowered to execute and deliver
this Agreement.

 

SINGER:     PURE:    

PURE BIOSCIENCE, INC.,

a Delaware corporation

/s/ Donna Singer

    DONNA SINGER     DATED: 13 August 2013     BY:   /s/ Dennis Atchley    
NAME: Dennis Atchley     TITLE: Secretary     DATED: 13 August 2013

 

3



--------------------------------------------------------------------------------

SPOUSAL CONSENT

I am the spouse of DONNA SINGER. On behalf of myself, my heirs, and legatees, I
hereby:

1. Confirm that I have read and clearly understand the VOTING SUPPORT AGREEMENT
AND IRREVOCABLE PROXY (the “Proxy Agreement”) to which this Spousal Consent is
attached and which has been executed by my spouse;

2. Join in and consent to the terms of the Proxy Agreement between my spouse and
PURE Bioscience, Inc. (“PURE”);

3. Join in and consent to the irrevocable proxy granted by my spouse in favor of
the then acting CEO of PURE pursuant to the Proxy Agreement;

4. Consent to the treatment of all Purchase Shares (as defined in the Proxy
Agreement) as provided for under the Proxy Agreement; and

5. Further confirm that with regard to the Proxy Agreement:

a. I have had the opportunity to be represented in the preparation of this
Spousal Consent by counsel of my own choosing;

b. I have read this Spousal Consent, the Proxy Agreement, and the Purchase,
Severance, and Release Agreement (referred to as the Release Agreement in the
Proxy Agreement), and have had the opportunity to have independent legal counsel
fully explain the contents of these documents to me; and,

c. I am aware of the legal effect of the documents referenced in subparagraph b,
above.

 

Dated: 13 August 2013       /s/ Tracey Singer       TRACEY SINGER

 

4